Citation Nr: 1438221	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In December 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record.

The matter of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current left ear hearing loss disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for left ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the matter of service connection for left ear hearing loss.  In January 2010, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was further advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  Given that the claim for service connection for left ear hearing loss is being denied, whether or not the Veteran received timely notice regarding the disability rating and effective date of the award as to this disability is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in the June 2014 Supplemental Statement of the Case.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA has also satisfied its duty to assist.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was provided a VA examination in April 2010 (with addendum in January 2012).  As will be discussed in greater detail below, the Board finds that the medical opinion evidence is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims his hearing loss disability is due to noise trauma he sustained in service.  He states that, while serving in Vietnam, he was exposed to frequent rifle, mortar and rocket fire as well as "squawking and static" from his job as radio operator.  His DD 214 reflects that his military occupational specialty (MOS) in service was radio operator.  

The Veteran reported no history of hearing loss on March 1968 service induction examination.  Puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
25
LEFT
5
5
15
10
40

On January 1970 service separation examination, puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

35
LEFT
40
10
5

10

He reported a history of hearing loss.  

A May 2004 private treatment report shows that the Veteran was "doing poorly due to hearing loss, tinnitus, and cerumen impaction."  

On April 2010 VA audiological evaluation, the Veteran reported noise exposure while in military service from being a radio operator around mortars and rifle fire while in Vietnam.  He denied any civilian or recreational noise exposure.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
70
75
LEFT
35
35
35
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that examination results indicated mild to severe sloping sensorineural hearing loss in both ears and excellent speech recognition, bilaterally.  The diagnosis was mild to severe bilateral sensorineural hearing loss.

On review of the STRs, the examiner noted hearing within normal limits 500-4000 Hertz (Hz), right, and hearing within normal limits 500-3000Hz, mild loss (40dB) at 4000Hz, left, on induction physical.  The examiner further noted that March 1968 Rudmose audiogram showed hearing within normal limits 500-4000Hz, moderate loss (45dB) right, and hearing within normal limits 500-3000Hz, mild hearing loss 4000-6000Hz, left.  On review of the January 1970 separation audiogram, the examiner noted normal hearing 500-2000Hz, mild loss (35dB) 4000Hz, right, and hearing within normal limits 1000-4000Hz, mild loss (40dB) at 500Hz, left.  
  The examiner opined that the "Veteran's hearing loss in the right ear was likely aggravated by the noise exposure while in service;" however, "the left ear hearing was unchanged at the frequencies tested at discharge from military service."  

During his December 2011 DRO hearing, the Veteran testified that he did not undergo an exit physical examination upon his return from Vietnam.  

In a January 2012 addendum opinion, the examiner opined that the Veteran's left ear hearing loss is not at least as likely as not a result of noise exposure while in military service.  The examiner explained:  

Although, the threshold at 500Hz changed from his induction to his separation physical, 500Hz is not a frequency affected by noise exposure alone.  This may be a result of some other condition such as a middle ear pathology or even background noise in the test environment.  The threshold for 4000Hz actually improved from his induction.  Noise exposure would cause a change in hearing in the 2000-4000Hz region and there is no significant worsening of these thresholds from his induction to his separation physical for the left ear. 

Regarding the Veteran's recollection that he did not have an exit physical (a hearing test) on service separation as is shown on the separation physical, the examiner noted:

One must consider that perhaps he does not remember having the hearing screening.  It should be noted that there is no indication on the separation physical that the information is invalid or inaccurate.  I cannot exclude this information in considering my opinion because it is included in the service medical records within the claim file.  

It is not in dispute that the Veteran now has a left ear hearing loss disability, as such is shown by official audiometry.  Further, based on his MOS as a radio operator, it may reasonably be conceded that he was exposed to noise trauma in service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the left ear hearing loss and the noise trauma in service. 

While the Veteran is competent to observe a lessening of hearing acuity in service, he is not competent to establish by his own opinion that a hearing loss disability was manifested in service, as governing regulations provide that such disability must be established by audiometry (and audiometry in service did not show a hearing loss disability).  See 38 C.F.R. §§ 3.385, 4.85.  Furthermore, there is no evidence that SNHL was manifested to a compensable degree in the first postservice year.  A left ear hearing loss disability was first documented on April 2010 VA audiometry some 35 years after service.  Such lengthy interval between service and the initial postservice manifestation of the left ear hearing loss is of itself a factor against finding of service connection.  Consequently, service connection for a left ear hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the left ear hearing loss may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and postservice continuity this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinion offered on the April 2010 audiological examination (and January 2012 addendum), when the examiner found that left ear hearing loss was less likely than not incurred in or caused by service.  The examiner expressed familiarity with the factual data and her opinions are probative and persuasive evidence in this matter.  There is no competent evidence to the contrary. 

The Board has considered the Veteran's own lay statements regarding the etiology of his left ear hearing loss.  While he is competent to observe he has decreased hearing acuity, he is not competent, by his own opinion, to relate the loss of hearing acuity to remote (in service) exposure to noise trauma.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and postservice continuity a hearing loss disability first documented many years after service/exposure noise trauma therein may be related to such trauma rather than to intervening etiological factors).  

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current left ear hearing loss disability and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The Veteran asserts that service connection based on aggravation is warranted for a right knee disability.  He reports that he had a pre-existing right knee condition prior to enlistment and that he was treated for right knee complaints in service.  

Under 38 U.S.C.A. § 1111 (except for disability noted on service entrance), the Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment (which can only be rebutted by clear and unmistakable evidence).  A history of a pre-service injury, of itself, is not a notation of a disability on service entry, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  If the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability manifested in service was aggravated by service.  This presumption can be rebutted only by clear and unmistakable evidence of non-aggravation.

The Veteran's March 1968 induction examination report shows that he reported a history of "trick" or locked knee.  The examiner noted that the left knee was asymptomatic and was not being treated and the Veteran was inducted as fit for duty.  STRs show that the Veteran received treatment for recurrent knee complaints during service and reported "trick" or locked knee on January 1970 service separation.  The service separation examination report notes left "knee possible torn cartilage - occurred prior to service but increased trouble since service."  [Regarding the notation of left knee on service separation examination, it is noted that the STRs consistently note the Veteran's right knee complaints.  It is not inappropriate to correct errors with regard to inadvertent misdesignations of "right" or "left" as required.  See Gifford v. Brown, 6 Vet. App. 269 (1994).]

On April 2010 VA examination, the examiner noted the Veteran's history of pre-enlistment knee complaints, knee treatment during service, and post service history of "long distance running and frequent basketball up until approx 2007" and opined that it would be "'mere speculation' if current knee condition was caused or permanently aggravated by service."  On January 2012 VA examination, the examiner opined that providing an adequate nexus between the possible in-service aggravation of the right knee condition is not possible because of the "huge gap in medical record documentation from the time of separation from the service to the first complaints of right knee problems in 1996."  The examiner explained that, "[i]f there was aggravation beyond the natural course of a pre-existing injury this examiner would expect to see some level of degenerative change 26 years after separation from the service."  However, as these opinions do not address whether there is clear and unmistakable evidence that a right knee disability preexisted service and was not aggravated during service, they are not adequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims folder to the January 2012 VA examiner for an addendum opinion, or to another medical provider if the 2012 VA examiner is not available.  Based on review of the record, the examiner should respond to the following:

(a)  Please identify (by diagnosis) any (and each) right knee disability found.

(b)  Does the evidence of record clearly and unmistakably (i.e., obvious, manifest, or undebatable) show that any currently diagnosed right knee disability existed prior to his entry onto active duty?

(c) If it is clear and unmistakable that the Veteran had a right knee disability prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?

(d)  If it is clear and unmistakable that the Veteran had a right knee disability prior to service, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity during service was due to the natural progress of the disease? 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


